Citation Nr: 1144622	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  09-47 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from September 2002 to February 2003, and from June 2004 to November 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In May 2011 a Board videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  Evidence was thereafter submitted directly to the Board with a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.  However, as the case must be remanded, the RO will have an opportunity to review this evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for sleep apnea, which he avers began during active service or, in the alternative, is due to or aggravated by a service-connected disability.  

Service treatment records (STRs) contain no complaints of, treatment for, or a diagnosis of sleep apnea.  In an August 2002 report of medical history, the Veteran reported throat trouble and noted that he had his tonsils removed in 1988.  In October 2002, the Veteran reported a sore throat precipitated by swallowing.  The diagnosis was upper respiratory infection.  During an October 2005 post-deployment health assessment, the Veteran marked that he was sometimes exposed to JP8 or other fuels, and often exposed to smoke from burning trash or feces, vehicle or truck exhaust fumes, industrial pollution, and sand and dust.  He also reported chronic cough, runny nose, and reported that he still felt tired after sleeping.  

VA records include a July 2007 report of the Veteran awakening feeling unrested.  The Veteran's wife reported that the Veteran snored loudly.  In October 2007, the Veteran underwent a sleep study evaluation.  He reported mouth dryness at waking up and frequent nighttime awakening.  The diagnosis was mild obstructive sleep apnea syndrome.  The Veteran was a candidate for a CPAP machine.  In a January 2009 psychiatry note, the Veteran's psychiatrist opined that it has been his experience that many war veterans have obstructive sleep apnea syndrome as a result of war trauma and posttraumatic stress disorder (PTSD) and that the two are related.  However, an opinion with a rationale specific to the Veteran was not provided.  

In August 2009 the Veteran was accorded a compensation and pension (C&P) respiratory diseases examination.  During the examination the Veteran reported that his wife noted his loud snoring when he was home on leave from Iraq.  He reported that he was diagnosed with sleep apnea in August 2007.  The diagnosis was obstructive sleep apnea.  The examiner opined that it was less likely as not that the Veteran's sleep apnea was caused by or a result of PTSD.  The examiner found that the Veteran reported snoring symptoms prior to being diagnosed with PTSD and that he had multiple risk factors for sleep apnea including excessive weight, large neck circumference, hypertension, multiple polyps or retention cysts in the maxillary sinuses bilaterally, and being male.  It was thereafter pointed out in written argument from the Veteran's representative that the Veteran is service connected for a number of the risk factors noted by the examiner.  This was also pointed out to the undersigned during the hearing.  However, the RO has only considered whether sleep apnea is secondary to service-connected PTSD. 

The August 2009 VA examiner did not address the Veteran's current diagnosis of sleep apnea in relation to his other service-connected disabilities.  In light of the arguments made in the written argument and during the hearing concerning secondary service connection, the Veteran should be accorded a new C&P examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

A review of the Veteran's file indicates that a complete copy of his STRs are not included.  Upon remand, the RO should attempt to obtain any outstanding STRs and service personnel records.  The RO should also provide the Veteran with proper VCAA notice on the secondary aspect of the claim.  

Since the claims file is being returned, VA treatment records dating from April 20, 2010, should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Send the Veteran a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should indicate what evidence is required to substantiate a claim for service connection as secondary to the Veteran's service-connected disabilities.  

2.  Obtain VA medical records dating from April 20, 2010.  If no further treatment records exist, the claims file should be documented accordingly.  

3.  Request through the appropriate agency service treatment records and service personnel records, pertaining to the Veteran that are dated from November 2005 to his discharge.  

4.  Thereafter, schedule the Veteran for an appropriate examination regarding his claim for service connection for sleep apnea.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The examiner is specifically requested to opine as to whether sleep apnea more likely than not (greater than a 50 percent probability), less likely than not (less than a 50 percent probability), or at least as likely as not (50 percent probability or greater) began in or is related to the Veteran's active service.  In providing the opinion, the examiner should consider the Veteran's credible reports of continuing symptomatology since his discharge from service.  The examiner's attention is also directed to the credible testimony provided by the Veteran and the Veteran's spouse and the May 2011 buddy statement that the Veteran began having snoring and breathing difficulty in service.  

The clinician is also specifically requested to opine as to whether it is more likely than not (greater than a 50 percent probability), less likely than not (less than a 50 percent probability), or at least as likely as not (50 percent probability or greater), that sleep apnea is proximately due to, or the result of, service-connected posttraumatic stress disorder (PTSD), to include medication taken therefore; chronic sinusitis/headaches; hypertension; and chronic cough.  If not, is sleep apnea aggravated (i.e., worsened) beyond the natural progress of the disease by a service-connected disability or disabilities.  

All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  The examiner should provide a complete rationale for all conclusions reached.

5.  Ensure that the medical report is complete and provides the necessary information.  If not, return the report as insufficient.  Then, after conducting any additional development that is deemed warranted, readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


